Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7-11 and new claims 13-19 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 13-19 are new and a narrower version of the composition claims which was originally non-elected in the response to restriction dated 12/16/2021. These were resubmitted in the response dated 09/02/2021. These claims at this point in the examination will not be rejoined  and applicants have indicated in their remarks dated 09/02/2021, page 5, 3rd paragraph, that the examiner is authorized to cancel new claims 13-19 to expedite the notice of allowance. Accordingly new claims 13-19 are cancelled for allowance. 

Examiner’s amendment for allowance

Cancel claims 13-19


REASONS FOR ALLOWANCE
In view of the applicants claim amendments and arguments filed on 09/21/2021 and the declaration of Dr. Jie Song filed on 02/17/2021,  and the examiners amendment recited above and the following examiners statement of reasons for allowance, claims 7-11 are found to be allowable.
Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed  method of treating cancer comprising administering an effective amount of [V6013{(OCH2)3CNH3}2], or salts thereof to a subject in need thereof.

Conclusion
Claims 7-11 (renumbered 1-5) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SAVITHA M RAO/Primary Examiner, Art Unit 1629